Exhibit 10.5 (a)

FIRST AMENDMENT TO THE

PIONEER NATURAL RESOURCES USA, INC.

401(k) and MATCHING PLAN

(Effective as of January 1, 2008)

THIS FIRST AMENDMENT is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):

WITNESSETH:

WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);

WHEREAS, pursuant to Section 8.1 of the Plan, the Board of Directors of the
Company maintains the authority to amend the Plan at any time; and

WHEREAS, the Company desires to amend the Plan to provide for partial
distributions upon retirement, disability, or separation from employment.

NOW THEREFORE, the Plan is hereby amended effective January 1, 2009 as follows:

1. Section 6.2(a) is hereby amended and restated in its entirety as follows:

Section 6.2 Distribution of Retirement and Disability Benefits.

(a) Except as otherwise provided in this Section, upon the Retirement or
termination of employment on account of Permanent Disability of a Participant,
all or a portion of the Vested Interest of such Participant shall be distributed
to such Participant by the Trustee at the direction of the Committee in a lump
sum; provided, however, that if such Participant’s Vested Interest exceeds
$5,000, he or she may elect to receive his or her Vested Interest in monthly,
quarterly or annual installment distributions over a period of two or more years
with the first such installment to be payable within 90 days after the end of
the Plan Year in which the Participant’s employment terminates. Such installment
payments may be made over a period of years not to exceed one or a combination
of the following periods: i) the life of the Participant, ii) the lives of the
Participant and his or her designated beneficiary, iii) a period certain not
extending beyond the life expectancy of the Participant, and iv) a period
certain not extending beyond the joint life and last survivor expectancy of the
Participant and his or her designated beneficiary. Any provision of Section 6.3
to the contrary notwithstanding, if a Participant who elected installment
payments dies prior to the distribution of the entire amount of his or her
Vested Interest, the remaining portion thereof shall be distributed to his or
her beneficiary or beneficiaries, as determined in accordance with
Section 6.3(a), in a single distribution within 90 days after the end of the
Plan Year during which the Participant died. Notwithstanding the foregoing
provisions of this Section 6.2, no distribution shall be made upon a
Participant’s termination of employment on account of Permanent Disability prior
to his or her Normal Retirement Date unless (i) such Participant elects to
receive such distribution or (ii) such Participant’s Vested Interest does not
exceed $5,000.

 

1



--------------------------------------------------------------------------------

For purposes of determining whether the value of a Participant’s Vested Interest
exceeds or does not exceed $5,000, the value of a Participant’s Vested Interest
shall be determined without regard to the value of the Participant’s Rollover
Account or Roth Rollover Account.

NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.

* * * * * * * *

IN WITNESS WHEREOF, the Company has executed this First Amendment this 9th day
of June 2009 to be effective as specified above.

 

PIONEER NATURAL RESOURCES USA, INC.

By:

 

/s/ Larry N. Paulsen

 

Larry N. Paulsen

Vice President, Administration and Risk Management

 

2